UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1317



JANET W. JONES,

                                                Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES,
Division of Mental Health, Developmental Dis-
abilities and Substance Abuse Services,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-99-833-5-BR)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janet W. Jones, Appellant Pro Se. Dorothy Powers, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janet W. Jones appeals the district court’s order granting

Appellee’s motion for summary judgment in her employment discrim-

ination action.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Jones v. North

Carolina Dep’t of Human Resources, No. CA-99-833-5-BR (E.D.N.C.

Feb. 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2